               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

JUDITH YIGAL and OMRI YIGAL, )
                             )
           Plaintiffs,       )
                             )
v.                           )                     CV421-079
                             )
THOMAS L. COLE,              )
JULIA A BUTLER,              )
ANDRAYA A. MIMMS,            )
LEO G. BECKMANN, JR.,        )
WENDY M. FUREY,              )
NICOLE HENRY,                )
CYRUS HANSBERRY,             )
ERICA FATH,                  )
PEGGY EDWARDS,               )
KATHERINE DAVIS,             )
KATHLEEN DAVIS,              )
STEPHANIE BABCOCK-WRIGHT, )
DIETTE BARNWELL,             )
NANCY OGLETREE,              )
CHRISTINE SCHNIEDER,         )
ARCHANA BROJMUHUN,           )
JAMES MCGRATH,               )
CHARLOTTE FLEMING, and       )
JERALD GOTTLIEB,             )
                             )
           Defendants.       )

                                ORDER

     The Court entered a Report and Recommendation recommending

that plaintiffs’ motion to proceed in forma pauperis (IFP) be denied. Doc.
19.   Plaintiffs have filed an untimely objection to the Report and

Recommendation and supplemental motions for leave to proceed IFP,

which attempt to resolve the Court’s concerns. Doc. 21 (Objection); docs.

22 & 23 (IFP Motions). For the following reasons, the Court VACATES

its Report and Recommendation of May 20, 2021, doc. 19, and GRANTS

the motions to proceed IFP, doc. 22; doc. 23.          Plaintiffs’ proposed

Amended Complaint is ADOPTED, doc. 4; however, as the Complaint is

a shotgun pleading, plaintiffs are DIRECTED to file an Amended

Complaint by August 2, 2021. The Court also DENIES plaintiffs’ motion

to strike their prior filings, doc. 11, and TERMINATES as moot their

motion to add a defendant, doc. 12.

      Plaintiffs initially filed a motion to proceed IFP only on behalf of

Judith Yigal. See doc. 5. The Court recommended that the motion be

denied as it did not represent all plaintiffs and the Court understood it

to suggest that the plaintiffs were able to pay the filing fee. Doc. 19; see

also doc. 5 at 2. Plaintiffs filed an objection, in which they asserted that

Judith Yigal’s current liquid assets are only $50 held in a savings

account. Doc. 21. They also filed two new motions to proceed IFP—one

for each plaintiff. Docs. 22 & 23.
        Upon further review of the February 2021 motion, the Court

understands that the amounts provided for plaintiffs’ liquid assets and

certain monthly expenses were provided in Philippine Pesos, rather than

U.S. dollars. See doc. 5 at 2. The inconsistent use of the two currencies

resulted in the conclusion that plaintiffs held more than $4,000 in assets,

though the actual amount is equivalent to less than $100.                              See

Development Bank of the Philippines, Foreign Exchange Rates,

https://www.dbp.ph/foreign-exchange-rates/ (an exchange rate of $1 to

₱48.3) (last visited Jun. 30, 2021). As it appears that the plaintiffs lack

sufficient resources to prepay the filing fee, the motions for leave to

proceed in forma pauperis are GRANTED.1 Doc. 22; doc. 23.

        As plaintiffs have been granted IFP status, the Court must screen

the pleadings pursuant to 28 U.S.C. §1915(e).2 Screening is not currently

possible because the Complaint and Amended Complaint amount to what

is often referred to as a “shotgun pleading.” The Eleventh Circuit has


1
    Plaintiffs’ prior motion to proceed IFP is TERMINATED as moot. Doc. 5

2
  The Court cautions Plaintiff that granting leave to proceed IFP in no way bears on
the merits of his case. The right to proceed IFP in the federal district courts is governed
by 28 U.S.C. §1915, which authorizes courts to dismiss cases sua sponte if: (1) the
allegation of poverty is untrue, (2) the action is frivolous or malicious, (3) the complaint
fails to state a claim upon which relief may be granted, or (4) the complaint seeks
money damages from a defendant who is immune from suit. 28 U.S.C. § 1915(e)(2).
engaged in a “thirty-year salvo of criticism aimed at shotgun pleadings,

and there is no ceasefire in sight.” See Weiland v. Palm Beach Cnty.

Sheriff’s Office, 792 F.3d 1313, 1321 & n. 9 (11th Cir. 2015). (collecting

cases). The crux of the Court’s admonishment of shotgun pleadings is that

they fail to adhere to pleading requirements designed to ensure that a

defending party is provided enough clarity to adequately respond. Cf. Fed.

R. Civ. P. 8–11 (rules for civil pleadings before the Federal Courts). They

typically present in four varieties:

      (1) a complaint containing multiple counts where each count
      adopts the allegations of all preceding counts; (2) a complaint
      that is replete with conclusory, vague, and immaterial facts not
      obviously connected to any particular cause of action; (3) a
      pleading that does not separate into a different count each
      cause of action or claim for relief; and (4) a pleading that
      asserts multiple claims against multiple defendants without
      specifying which defendant allegedly committed which claim.

Adams v. Huntsville Hosp., 819 Fed. App’x. 836, 838 (11th Cir. 2020)

(citing Weiland, 792 F.3d at 1321–23). Plaintiffs Complaint and Amended

Complaint fall into each of these categories.

      It is difficult, if not impossible, to discern what causes of action are

asserted in the pleadings and against whom. Though plaintiffs ostensibly

bring this claim under 42 U.S.C. § 1983 and make generalized references

to several constitutional amendments and undefined rights in support of
the Court’s jurisdiction, the substance of their Amended Complaint alleges

violations of criminal statutes, including 18 U.S.C. §§ 242, 247, 249, 1001.

See, generally, doc. 4 at 5–73. These criminal statutes cannot provide the

basis for this civil action and plaintiffs cannot use this case as an avenue

to seek criminal prosecution of defendants. Linda R.S. v. Richard D., 410

U.S. 614, 619 (1973); see also Otero v. United States Attorney General, 832

F.2d 141 (11th Cir. 1987); Weaver v. Mateer and Harbert, P.A., 523 Fed.

App'x 565, 568 (11th Cir. 2013) (“[W]e have explicitly rejected a private

citizen's interest in the prosecution of another.”). To the extent that any

of the referenced Constitutional provision might provide a valid cause of

action, they are not independently articulated or explained and are

constructed almost entirely from conclusory allegations of bigotry and

corruption.

     “A district court has the ‘inherent authority to control its docket and

ensure the prompt resolution of lawsuits,’ which includes the ability to

dismiss a complaint on shotgun pleading grounds.” Vibe Micro, Inc. v.

Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (quoting Weiland, 792

F.3d at 1320)).    Before doing so, plaintiffs are entitled to a single

opportunity to amend their pleadings in order to better present their
claims. See id. at 1296. Therefore, plaintiffs are DIRECTED to file an

Amended Complaint by August 2, 2021. The Amended Complaint must

comply with the requirements of Federal Rules of Civil Procedure 8–11.3

The pleadings must specifically identify each claim asserted, the facts

supporting each specific claim, and the defendants against whom those

particular claims are asserted.          The pleadings must also include a

statement of the basis for the Court’s jurisdiction, a recitation of all

material facts, and a prayer for monetary, declaratory, or injunctive

relief.4 The Amended Complaint will supersede the current Complaint

and Amended Complaint and should reassert all claims against all

named defendants. See Malowney v. Fed. Collection Deposit Grp., 193

F.3d 1342, 1345 n. 1 (11th Cir. 1999) (“An amended complaint supersedes

and original complaint”); Varnes v. Local 91, Glass Bottle Blowers Ass’n



3
 A copy of the Federal Rules of Civil Procedure is available on the federal judiciary
website       at       https://www.uscourts.gov/rules-policies/current-rules-practice-
procedure/federal-rules-civil-procedure.

4
 Plaintiffs are reminded that Federal Rule of Civil Procedure 11 imposes obligations
of truthfulness and to refrain from harassing conduct. Fed. R. Civ. P. 11. Parties
should avoid unnecessarily denigrating or potentially defamatory language in referring
to opposing parties. See, e.g., doc. 4 at 17–18 (comparing a psychologist to the
participants in the Milgram Experiments and the Nazi Gestapo).                   Such
characterizations, especially when unsubstantiated, are unnecessary to present a
parties’ position.
of U.S. & Canada, 647 F. 2d 1365, 1370 n. 6 (11th Cir. 1982) (“As a

general rule, an amended complaint supersedes and replaces the original

complaint unless the amendment specifically refers to or adopts the

earlier pleading.”).     If the amendment corrects the defects identified

above, Court will screen the Amended Complaint pursuant to 28 U.S.C.

§1915(e).

      Plaintiffs have also filed a motion to strike all amended complaints.

Doc. 11. “The Court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f).     The motion asserts that several previous filings were

incorrectly docketed as amendments to the Complaint: Declaration of a

Material Fact, doc. 7; Declaration of Stockholm Syndrome, doc. 9; and

Declaration of Family Violence, Anti-Semitism and Filial Cannibalism.

Doc. 11. The docket does not include a Declaration of Family Violence,

Anti-Semitism, and Filial Cannibalism.            The other identified filings—

Declaration of a Material Fact and Declaration of Stockholm Syndrome—

are currently docketed as declarations, not amended complaints.5 Doc. 7;


5
  These filings resemble amended complaints in that they use the Court’s standard
form for non-prisoner civil rights complaints and include enumerated causes of action.
See doc. 7; doc. 9.
doc. 9. Plaintiffs’ motion does not suggest that the filings are “redundant,

immaterial, impertinent, or scandalous matter,” only that they were

incorrectly docketed. Doc. 11. As such, the motion is to strike is DENIED.

Id.

      The only filing currently docketed as a proposed Amended

Complaint is plaintiffs’ filing of February 8, 2021, which is captioned

“Complaint for Violation of Civil Rights.” Doc. 4. The Federal Rules of

Civil Procedure allow plaintiffs to amend their Complaint once as a matter

of course. Fed. R. Civ. P. 15(a). Plaintiffs’ motion to strike states that

“only the complaint entitled ‘Complaint for Violation of Civil Rights’

stands as the original and only petition.” See doc. 11. Therefore, the

proposed Amended Complaint is ADOPTED by the Court as an Amended

Complaint. Doc. 4.

      Plaintiffs have filed a motion seeking to add Renee Moore as a

defendant. Doc. 12. A defendant may be joined to a pending case where:

“(A) any right to relief is asserted against them jointly, severally, or in

the alternative with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences; and (B) any question

of law or fact common to all defendants will arise in the action.” Fed. R.
Civ. P. 20(a)(2). It is not clear from the motion if plaintiff is alleging a

claim against Moore or simply seeks to add her in order to gain access to

her emails for discovery purposes. See doc. 12 (“[H]er inclusion as a

Defendant is necessary because her emails to the Plaintiff [are] evidence

the Plaintiffs reached out to her and the Office of the Child Advocate.”).

As plaintiffs have been afforded an opportunity to amend their Complaint

and to assert any claims they believe might exist, it is ultimately

unnecessary for the Court to parse the motions reasoning. The motion is

TERMINATED as moot. Doc. 12.

      In summary, the previous Report and Recommendation is

VACATED. Doc. 19. The original IFP motion is TERMINATED as

moot. Doc. 5. The renewed IFP motions are GRANTED. Docs. 22 &

23.   The Motion to Strike is DENIED.            Doc. 11.    Plaintiffs are

DIRECTED to submit a Second Amended Complaint no later than

August 2, 2021. Since that Second Amended Complaint will supersede
all prior pleadings, the Motion to Add Defendant is TERMINATED as

moot. Doc. 12.

     SO ORDERED, this 2nd day of July, 2021.



                              ________________________________
                                _______
                                      _______
                                            ___
                                              _____
                                                  _____
                              CHRI
                              CHRISTOPHER
                                R ST
                                   TO
                                    OPPHER L. RAY
                              UNITED STATE
                                     STATES
                                        T S MAGISTR
                                             MAGISTRATE JUDGE
                              SOUTHERN DISTRICT OF GEORGIA
